Citation Nr: 1541780	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-20 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	  Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this regard, although the RO considered a subsequent May 2011 rating decision as the rating decision on appeal, the Board finds the March 2010 rating decision is the correct decision on appeal.  Within the one-year period following notification of the March 2010 decision, VA received correspondence from the Veteran which indicated disagreement with the March 2010 rating.  Specifically, in an August 2010 "Statement in Support of Claim," the Veteran stated that he was providing new and material evidence in support of his claims for service connection for posttraumatic stress disorder (PTSD) and depression that had been denied.  Construing the Veteran's statement liberally, the Board finds that such correspondence must be considered a notice of disagreement.  Following issuance of a statement of the case in July 2012, a substantive appeal was timely received within 60 days thereafter.  Thus, the March 2010 rating decision is the proper decision that is on appeal.

The Board notes that the appeal to reopen a claim for service connection for a psychiatric disability was developed for certification to the Board as entitlement to service connection for anxiety and whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD and depression.  The record reflects that the prior final adjudication, in a June 2003 rating decision, broadly captioned the disability at issue as a nervous disorder.  In light of the holding in Clemons v. Shinseki, 23 Vet App 1 (2009), the new and material evidence issue as to a psychiatric disability claim has been expanded to include all such psychiatric diagnoses previously considered.  The Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims.  However, as explained below, the Veteran is not prejudiced in this regard as the claim for service connection for a psychiatric disability is reopened herein, and as such, the benefit sought to that extent is granted in full.

The Veteran and his spouse presented testimony at a video conference Board hearing before the undersigned Veterans Law Judge in April 2015, and a transcript of the hearing is of record.  Additionally, the record was held open for 60 days from the date of the hearing to allow for the submission of additional evidence.  In June 2015 and August 2015 statements, the Veteran's representative requested an additional 30 days for the submission of additional evidence, which was granted by the Board.  In September 2015, the Veteran's representative submitted a September 2015 private medical opinion and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board will proceed with appellate review.


FINDINGS OF FACT

1.  A June 2003 rating decision denied entitlement to service connection for a nervous disorder; and while the Veteran submitted a timely notice of disagreement, following issuance of a statement of the case (SOC) readjudication in April 2005 which considered receipt of additional VA treatment records and the Veteran's testimony at a hearing in April 2005 before a RO Decision Review Officer, he did not perfect an appeal thereafter, and did not submit additional new and material evidence during the remaining 60-day appeal period.

2.  Additional evidence received subsequent to the June 2003 rating decision, and April 2005 SOC readjudication, was not previously considered, and relates to an unestablished element necessary to substantiate a claim for service connection for an acquired psychiatric disability.

3.  Acquired psychiatric disabilities, currently diagnosed as schizophrenia and anxiety, not otherwise specified (NOS), are etiologically related to service.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied of a claim of service connection for a nervous disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for schizophrenia and anxiety, NOS, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board reopens and grants a claim for service connection for an acquired psychiatric disorder.  This award represents a grant of the issues herein on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot with respect to claims herein. 


A.  New and Material Evidence

The Veteran originally submitted an application for service connection for a "nerves disorder" in a January 2003 application for benefits.  In a June 2003 rating decision, the RO denied service connection for a nervous disorder.  The Veteran submitted a November 2003 timely notice of disagreement.  Additional VA treatment records were thereafter received, and testimony was provided by the Veteran at an April 2005 hearing before a RO Decision Review Officer.  The claim was readjuicated in an April 2005 statement of the case issued to the Veteran later that same month.  However, the Veteran did not perfect an appeal thereafter, nor was additional new and material evidence received within the 60-day remainder of the appeal period.  In fact, the next communication from the Veteran was not until October 2009.  Thus, the June 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In October 2009, the Veteran filed a claim for entitlement to service connection for depression and PTSD, which was denied in a March 2010 rating decision.  As described above, this rating decision forms the basis of the present appeal.  Additionally, the Veteran submitted a December 2010 claim for entitlement to service connection for anxiety which was denied in a May 2011 rating decision, which is part and parcel of the current claim.  

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the June 2003 rating decision, and April 2005 SOC readjudication, the evidence of record included, service treatment records, VA examination and treatment reports and hearing testimony provided before a DRO in April 2005.

New evidence added to the record since the June 2003 rating decision, and April 2005 SOC readjudication, consists of VA treatment records, additional statements from the Veteran, a July 2012 statement from the Veteran's brother, April 2015 testimony from the Veteran and his spouse and a September 2015 private medical opinion.  Specifically, in the July 2012 statement from the Veteran's brother, it was reported that the Veteran experienced problems during service.  In April 2015 testimony, the Veteran's spouse reported she lived with the Veteran in 1972, two years after his separation from service and noticed psychiatric related symptoms.  Additionally, the September 2015 private medical opinion stated the Veteran's psychiatric problems manifested during service.

The Board finds that this evidence is new, particularly the April 2015 testimony from the Veteran's spouse and September 2015 private medical opinion, because such were not previously before VA decision makers.  The April 2015 testimony from the Veteran's spouse and September 2015 private medical opinion are also material because such indicates the existence of psychiatric manifestations during and shortly after separation from service.  The RO denied the claim, in the June 2003 rating decision, and April 2005 SOC readjudication, because there was no evidence to show that the Veteran was actually treated for a psychosis and no evidence to show that, if treated, whether it was severe enough to be rated at 10 percent, therefore service connection for a nervous disorder was denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Service Connection

The Veteran asserts that he developed an acquired psychiatric disorder as a result of his military service.  Specifically, the Veteran stated that he began to experience manifestations of his acquired psychiatric disorder during service.  Thus, he contends that service connection is warranted for an acquired psychiatric disorder.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

A review of the Veteran's service records reference disciplinary problems during service.  Specifically, May 1969 and September 1969 service personnel records documented disciplinary measures.  Additionally, an October 1969 service treatment record noted the Veteran complained of numbness between thumb and index finger on right hand due to having been handcuffed the prior night.  There is not a corresponding service personnel record detailing any incident in October 1969 related to the Veteran being handcuffed.

Additionally, VA medical records reflect post-service mental issues as early as September 1970.  A September 1970 VA medical record noted schizophrenia paranoid type and under the remarks section stated presumptive psychosis.  Subsequent VA treatment records also report psychiatric diagnoses.  A December 2009 and March 2010 VA treatment record diagnosed schizophrenia and anxiety, NOS.  Thus, evidence shows that the Veteran's diagnosed acquired psychiatric disorders are schizophrenia and anxiety, NOS.  Therefore, the current disability element for an acquired psychiatric disorder is established by the evidence.

Notably, at a March 2004 VA mental conditions examination, the Veteran described a Caucasian man who talked to him and teased him and that he was first aware of this man while in Korea in the military.  Significantly, the March 2004 VA examiner diagnosed psychosis, probably schizophrenia of the paranoid type and reported the Veteran feared getting locked up in a hospital and thus was reluctant to tell anyone about his hallucinations.  This is notable as such provides reasoning as to why gaps in the medical record may exist.  Additionally, the Veteran reiterated that his symptoms, including visual hallucinations, occurred during service in April 2005 and April 2014 testimony.

The Veteran is competent to describe his symptoms, such as visual hallucinations, and when the symptoms onset.  The Veteran is competent to report on these symptoms as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran is credible with respect to his assertions of such symptoms during and since service.  His statements are credible because they are consistent in that he maintained the symptoms began while he was in service.  Additionally, such is substantiated by a September 1970 VA medical record which documented mental problems shortly after separation from service, as described above.  Such is also supported the Veteran's spouse's testimony, in which is reported she observed symptoms when she first met the Veteran in 1972.

While the Veteran is competent to report having had psychiatric symptoms in service and since service, without demonstration of him having the requisite medical knowledge, he is not competent to ascribe a psychiatric diagnosis to those symptoms.  However, his competent and credible report of symptoms since service is sufficient to establish continuity of symptomatology since service.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board finds the Veteran's statements as to the onset and continuity since service of his psychiatric symptoms, such as visual hallucinations, to be competent and credible and his statements are accorded significant evidentiary weight.  Moreover, there is no medical evidence to the contrary.  The Board finds that the Veteran is both competent and credible to report psychiatric manifestations, during and since service.  Moreover, such is also supported by a September 2015 private medical opinion.  The September 2015 private medical opinion stated, that based on the Veteran's subjective complaints and symptoms that he had auditory hallucinations which began in service, along with his hospitalization with confirmed remarks indicating psychiatric problems, it was at least as likely as not the Veteran's current diagnosis of schizophrenia began to manifest during military service, despite his low IQ identified prior to enlistment.  The September 2015 medical opinion further stated was also likely the Veteran could have been suffering from PTSD, as it is not uncommon for PTSD (an anxiety disorder) and schizophrenia to coincide; however, there was nothing indicating any formal assessments for PTSD during that time.  

At the least, this evidence raises reasonable doubt as to whether the Veteran's schizophrenia and anxiety, NOS, are etiologically related to service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that schizophrenia and anxiety, NOS, are in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for schizophrenia and anxiety, NOS, is warranted. 


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for a psychiatric disability is granted.

Entitlement to service connection for schizophrenia and anxiety, NOS, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


